             Case 2:17-cr-00136-TSZ Document 250 Filed 05/27/20 Page 1 of 1



 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                                 Plaintiff,
                                                            CR17-136 TSZ
 9              v.
                                                            MINUTE ORDER
10        MEIFANG YU,
11                                 Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    The Court, having considered the applicable factors set forth in 18 U.S.C.
14
     § 3553(a), concludes that the request for early termination of the sentence of probation is
     not warranted in this case.
15
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17          Dated this 27th day of May, 2020.

18
                                                        William M. McCool
19                                                      Clerk

20                                                      s/Karen Dews
                                                        Deputy Clerk
21

22

23

     MINUTE ORDER - 1
